DETAILED ACTION
	This office action is in response to the amendment filed on 24 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-24 are currently pending: 1-24 are as previously presented.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 24 May 2021), with respect to the rejection of claims 1-24 under 35 USC §103, have been fully considered and are not persuasive (see Response to Arguments). Therefore, the rejection of claims 1-24 under 35 USC §103 over previously cited prior art is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9, 11, 14, 17, 19, 22, and 24 are rejected under U.S.C. 103 as being unpatentable over Lim et al (US 2017/0352172 A1 (effectively filed 22 July 2016 – provisional applications 62/365,886 and 62/344,557); Lim), in view of Cunningham et al (US 2016/0066000 A1; Cunningham).
RE Claim 1, Lim discloses a system (Lim: fig. 3, block diagram of computer system 201), comprising: a computing device operable to render video content for display on a display device and to periodically refresh that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (operable to render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video 

    PNG
    media_image1.png
    332
    556
    media_image1.png
    Greyscale

a desktop compositor operable to wake and execute commands to compose video frames that are composited surfaces that include the at least one application window and to initiate a buffer flip to deliver the video frames to the display device (Lim: fig. 7, ‘start composition’ 706 (wake window manager/desktop compositor), ‘composing video frame X’ 703 (execute commands to compose video frame including at least one application window), ‘switching front and back buffers’ 705 (initiate buffer flip), ‘displaying video frame X’ 708 (perform buffer flip to deliver video frame to display device is implied); [0079], “At time start composition 706, a compositing window manager 505 starts composing Video Frame X 703. Start composition may happen any time within a refresh cycle … the compositing window manager executes switching front and back buffers 705 step, thereby making the back buffer holding Video Frame X available to video hardware … At next refresh cycle after the switching front and back buffers step, content in the front buffer is consumed by video hardware thereby displaying Video Frame X 708 on a display” (execution of compositing commands is implied)); and

    PNG
    media_image2.png
    423
    566
    media_image2.png
    Greyscale

implicitly discloses timing operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed (Lim: fig. 10, ‘start composition’ at time t1, ‘start augmentation’ at time t3 within consecutive video refresh refreshes at time t(R) and time t(R + 1) (); [0093], “FIG. 10 shows a video refresh cycle 1001 corresponding to the data flow on a video refresh timeline 1002. A video refresh cycle Video Refresh Cycle t(R) 1012 starts at time t(R) 1003 and ends at time t(R+1) 1010” (timing delimiting a ‘refresh cycle’), [0096-0097], “At time t1 1005, a compositing window manager 907 starts composing composite content … At time t3 1007, the compositing window manager invokes a display content augmentation adapter 908 to render augmentation content” (timing operable to cause window manager/desktop compositor to wake in multiple instances between consecutive display refreshes to execute commands when rendered video content is sensed); please see examiner’s response to arguments for an explanation of why it is his position that Lim implicitly teaches this limitation).
Yet, even though Lim strongly suggests, they do not explicitly disclose a high resolution timer.
Nonetheless, Cunningham (in the field of video synchronization in distribution systems) discloses a high resolution timer (Cunningham: [0005], “the hardware timing device … might 
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Cunningham’s high resolution timer with Lim’s system comprising a method of causing a window manager to wake in multiple instances between consecutive display refreshes to execute commands, with the expected benefit of having more control over the timing of events since the high resolution timer can start, stop, and restart processes within smaller intervals of time.
RE Claim 9, Lim discloses a method (Lim: [0008], “In an implementation, a method includes: providing a computing device having a graphical user interface and a graphics processing unit where the graphics processing unit having a video buffer”), comprising:
rendering video content for display on a display device and periodically refreshing that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video buffer” (use of a window manager to produce composite content of applications to respective regions in a display implies an application window for each region));
operating a desktop compositor to wake and execute commands to compose video frames that are composited surfaces that include the at least one application window and to initiate a buffer flip to deliver the video frames to the display device (Lim: fig. 7, ‘start composition’ 706 (wake window manager/desktop compositor), ‘composing video frame X’ 703 (execute commands to compose video frame 
Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 17, Lim discloses in a system including a first computing system having a display device and being operable to render video content for display on the display device and to periodically refresh that display device (Lim: fig. 3, block diagram of computer system 201 (system including a first computing system having a display device); [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (operable to render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video buffer” (use of a window manager to produce composite content of applications to respective regions in a display implies an application window for each region)).

RE Claim 24, Lim discloses a non-transitory computer readable medium having computer readable instructions for performing a method (Lim: fig. 3, ‘system memory’ 304; [0039, 0041], “A computer-implemented or computer-executable version of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution … FIG. 3 shows a system block diagram of computer system 201 used to execute the software of the present invention”), comprising:
rendering video content for display on a display device and periodically refreshing that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video buffer” (use of a window manager to produce composite content of applications to respective regions in a display implies an application window for each region)).
Further, the remaining limitations recited in claim 24 are substantially similar in scope with corresponding limitations recited in claims 1, 9 and 17 and are, therefore, rejected under the same rationale.	 
RE Claim 3, Lim/Cunningham discloses the system of claim 1, and Lim further teaches the computing device comprises an operating system, the desktop compositor being part of the operating system (Lim: [0049],” Examples of operating systems implementing compositing window managers include Microsoft Windows Vista®, Windows 7®, Windows 8® 
RE Claims 6, 14, and 22, Lim/Cunningham teaches the system of claim 1, the method of claim 9, the method of claim 17, and Lim also discloses the display device operates with vertical synchronization (VSYNC) timing enabled (Lim: [0051], “A compositing window manager synchronizes its composition step with video refresh cycles to avoid an incomplete video frame being displayed”, [0085], “Composition of composite content in a back buffer by the compositing window manager is synchronized with video refreshes” (enabling of vsync timing is implied since ‘vsync’, well-known in the display of video, may refer to the vertical refresh rate of display devices synchronized with buffer swaps and presentation of data for display after rendering of a video frame is complete)), and a high resolution timer being operable to cause the desktop compositor to wake and execute commands independent of the VSYNC timing (Lim: fig. 10; [0079], “At time start composition 706, a compositing window manager 505 starts composing Video Frame X 703. Start composition may happen any time within a refresh cycle” (window manager/desktop compositor may wake and execute commands independent of refresh/vsync timing), [0096-0097], “At time t1 1005, a compositing window manager 907 starts composing composite content … At time t3 1007, the compositing window manager invokes a display content augmentation adapter 908 to render augmentation content” (timing operable to cause window manager/desktop compositor to wake in multiple instances between consecutive display refreshes to execute commands when rendered video content is sensed)).
RE Claims 11 and 19, Lim/Cunningham discloses  the method of claim 9, and the method of claim 17.
Further, the remaining limitations recited in claims 11 and 19 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.

Claims 2, 8, 10, 16, and 18 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Law et al (US 2017/0053620 A 1; Law)
RE Claim 2, Lim/Cunningham teaches the system of claim 1.

Law (in the same field of endeavor) teaches a display device can operate with a dynamic refresh rate (Law: [0074], “CPU 6 may be able to adaptively time shift the refresh rate of display device 8 in order to synchronize the refresh rate with the frame rate of a video”; interpretation: a refresh rate that may be adaptively modified (e.g. time-shifted) is interpreted as a ‘dynamic’ refresh rate).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Law’s dynamic refresh rate with Lim/Cunningham’s system so the combined Lim/Cunningham/Law system, comprising a display device, can operate with a dynamic refresh rate in order to prevent delays and mitigate adverse effects (e.g., dropping of frames) in displaying rendered information (Law, [0004]).
RE Claim 8, Lim/Cunningham teaches the system of claim 1, and even though Lim/Cunningham fails to expressly disclose,
Law teaches timing configured to operate at dynamically adjustable frequencies based on the video content (Law: [0051], “The draw complexity 30 of the video frame may be determined based on a variety of factors … the number of primitives that need to be rendered for the particular video frame, the number of textures for the particular video frame, and the like”, [0054-0055], “CPU 6 may measure draw complexity 30 based at least in part on a number of primitives submitted by software application 18 at the sample time to predict GPU completion time 36 ... FIGS. 4A-4C are block diagrams illustrating adaptive time shift compensation for composition in accordance with aspects of the present disclosure”; interpretation: using an adaptive time shift to compensate for differences in the time needed by a composition engine to “compose” a video image is interpreted as ‘timing configured to operate at dynamically adjustable frequencies based on video content’ since the ‘adjustable frequencies’ are with respect to the frequency in which timing causes a process (e.g., a composition engine) to ‘wake’ and execute commands).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Law’s method of operating at dynamically adjustable frequencies based on video content with Lim/Cunningham’s system, with the expected benefit of mitigating potential delays in displaying video frames (Law, [0004]).
RE Claims 10 and 18, Lim/Cunningham teaches the method of claim 9, and the method of claim 17.
In addition, the remaining limitations recited in claims 10 and 18 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 16, Lim/Cunningham teaches the method of claim 9.
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.

Claims 4, 12 and 20 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Joung et al (2012/0060161 A1; hereinafter Joung).
RE Claims 4, 12, and 20, Lim/Cunningham teaches the system of claim 3, the method of claim 11, and the method of claim 19, but even though Lim/Cunningham fails to expressly disclose,
Joung (in the field of user interface display systems and methods) teaches a timer is part of an operating system (Joung: fig. 4, illustrating an “OS Kernel” comprising a “Timer Driver”, wherein said “Timer Driver” generates “Timer Events”; [0070], “The OS kernel may include one or more drivers which receive information from an external device, and may make the received information available for the application. For example, the OS kernel may include a timer driver, which processes time information”).
Therefore, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Joung’s timer, within an operating system, with Lim’s, modified by Cunningham’s, system comprising an operating system and a high resolution timer, with the expected benefit of improved communication between the timer driver, operating at timing precision of the high resolution timer, and  the operating system since they are part of the same sub-system.

Lim, in view of Cunningham, and Ording B. (US 2003/0107604 A1; Ording), and further in view of Louie W.C. (US 2013/0155101 A1; Louie).
RE Claim 5, Lim/Cunningham discloses the system of claim 1, but although Lim, modified by Cunningham, fails to expressly disclose,
Ording (in the field of graphical user interfaces) teaches a video driver (Ording: fig. 1, illustrating a computing system comprising a ‘window manager’ 110 and a ‘video driver’ 140; [0023], “Each display 145 is connected to, and controlled by, a video card 135 that operates in accordance with video driver software 140”).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Ording’s video driver with Lim/Cunningham’s system in order to improve the processing of video signals since said video driver enables a host system to communicate with display video hardware (e.g. display devices) more efficiently without needing to know precise details of said display video hardware.
Yet, even though Lim/Cunningham/Ording does not expressly disclose,
Louie (in the field of image display systems) teaches a timer being part of a driver (Louie: [0035], “display settings or other settings are modified automatically by blocked application 116 and driver 122 during the exclusive display mode based on timer changes, state changes of driver 122, or other suitable triggers”; interpretation: modified setting based on timer changes of driver 122 implies driver 122 comprises a timing function and under a broadest reasonable interpretation (BRI), comprises a timer).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Louie’s timer being part of a video driver with Law’s, modified by Cunningham/Ording’s, system comprising a video and a high resolution timer so the combined system may have the high resolution timer being part of the video driver. In addition, the motivation for combining Louie’s video driver comprising a timer with Lim’s, modified by Cunningham/Ording’s, system would have been to improve the ability to communicate (i.e. send and receive signals/timing information) between the video driver and the timer since they would have been part of the same sub-system.
RE Claims 13 and 21, Lim/Cunningham discloses the method of claim 9, and the method of claim 17.
Additionally, the remaining limitations recited in claims 13 and 21 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

Claims 7, 15, and 23 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Noro et al (US 2015/0241951 A1; Noro).
RE Claim 7, Lim/Cunningham discloses the system of claim 1, and Lim also teaches reporting that a buffer is available for rendering (Lim: fig. 12, step 1208 → step 1209 (reporting availability of buffer is implied since buffer is located and then used to assemble content); [0107], “In step 1208, the compositing window manager locates a back buffer. A back buffer is a video buffer. It is used to store composite content of a video frame to be used in next refresh cycle. Content of a back buffer is not visible to a user before it is made a front buffer. In step 1209, the compositing window manager produces composite content in the back buffer using the rendered content in the display buffer”).
Yet, although Lim/Cunningham does not appear to teach,
Noro (in the same general field of endeavor) discloses a timer is operable to report to a compositor prior to a next refresh that composition processing may begin (Noro: [0058], “The timer unit 150 is realized by a kernel layer, issues Vsync at predetermined time intervals, and sends Vsync to the composition processing unit 130. The composition processing unit 130 is realized by a service layer, and performs, based on Vsync sent from the timer unit 150, composition processing for sub-picture data created by the subpicture creation processing unit 110”; interpretation: Noro’s timer unit reports, via a Vsync signal, to a compositor that processing to compose a video image may begin. Thus, since Law/Noro’s composition engine uses available buffer to compose video images, Noro’s timer (e.g. high resolution timer) is “operable to report to the composition engine prior to a next refresh that a buffer is available for rendering).
 Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Noro’s timer operable to report to a compositor prior to high resolution timer to report to the desktop compositor prior to a next refresh that a buffer is available for rendering in order to speed up the processing of video data by reducing delays in reporting the availability of a buffer where composition of image data can begin.
RE Claims 15 and 23, Lim/Cunningham discloses the method of claim 9, and the method of claim 17.
Further, the remaining limitations recited in claims 15 and 23 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments filed 24 May have been fully considered, but they are not persuasive.
In view of arguments presented by Applicants with respect to unamended claim limitations, the Examiner will respond with the following rebuttal arguments.
Issue: Rejection of claims 1, 9, 17 and 24 under U.S.C. 103.
Regarding claim 1, Applicants assert on pp. 8-9 of their remarks, “[t]he cited references do not teach or suggest ‘a high resolution timer’ … as claimed”, because “the cited portions of Lim do not teach or suggest ‘a high resolution timer operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed, as recited’”.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Lim alone was not relied on to teach a ‘high resolution timer’. As presented in the Office Action of 24 February 2021, Lim discloses timing ‘operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute commands’ (Lim: fig. 10, illustrating timing t1 ‘start composition’, t2 ‘finish composition’, etc.; [0054], “To avoid defects from showing 
Further, Applicants argue “the cited portions of Lim make no mention at all of causing a desktop compositor to wake multiple times between consecutive display refreshes, much less to execute the buffer flip commands based on whether video content is sensed”.
In reply, the examiner disagrees. Lim not only expressly illustrates in Fig. 10 the invocation of a timing function operable to cause a compositing window manager/desktop compositor to wake more than once between consecutive display refreshes (Lim: fig. 10, see especially times t1 and t3), Lim also describes timing operable to wake the compositing window manager in multiple instances between refresh cycles and execute commands to composite and/or render content (Lim: [0093-0099]). In addition, Lim’s method of switching front and back buffers is equivalent to a ‘buffer flip’ since both methods make content composited/rendered in a back buffer available for display by switching positions with a front buffer. As such, the examiner disagrees with Applicants’ position that Lim fails to teach a desktop compositor/compositing window manager operable to wake and initiate a buffer flip.
With respect to Applicants’ position against Lim teaching the execution of commands based on whether rendered content is sensed, Lim’s system meets Applicants’ claimed limitation by causing their compositing window manager to wake and execute commands when contents in the display buffer (e.g., front buffer) have changed (Lim: [0085]). Therefore, since content in the display buffer is rendered content, Lim implicitly teaches the concept of causing a compositing window manager/desktop compositor to wake in multiple instances between consecutive display refreshes to execute commands if rendered video content is sensed.
Continuing with their argument against Lim, Applicants state on pp. 8-9, “Lim fails to provide any description of Lim's window manager waking multiple times between display refreshes to check whether rendered video content is sensed, much less then executing commands to initiate a buffer flip to deliver the video frames to the display device without waiting for the next refresh cycle. In fact, the cited portions of Lim specifically use the time leftover within the refresh cycle after composition of video content is complete in order to additionally compose a watermark onto the composed video content”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, Applicants claim the concept of waking a desktop compositor multiple times between display refreshes and initiating a buffer flip if video content is sensed but do not recite limitations with respect to waiting for a next refresh cycle. Thus, since Lim’s compositing window manager can wake in multiple instances between display refreshes to execute commands if rendered video content is sensed, Lim’s system discloses the concept of a ‘desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed’.
As such, the examiner disagrees with the Applicants’ position.  
“Accordingly”, Applicants submit, “the cited portions of Lim do not teach or suggest ‘a high resolution timer operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed,’ as recited in the claims of the present application.”
Again, in response, the examiner disagrees. Further, as noted previously, Applicants’ argument is against Lim individually where one cannot show nonobviousness by attacking references individually when the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the combination of Lim, in view of Cunningham, teaches the disputed limitation, ‘a high resolution timer operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed’, as recited. As such, the Applicants’ argument is not persuasive.
Turning their attention, then, to Cunningham, Applicants argue on p. 9, “[t]he Office relies on Cunningham for teaching a high resolution timer, admitting that Lim does not explicitly disclose such a timer”, but “Cunningham makes no mention at all that the high resolution timer can be used to wake a desktop compositor multiple times between display refreshes, much less .
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lim implicitly discloses a timing [element] operable to wake a compositing window manager multiple times between display refreshes to execute commands if rendered video content is sensed, and within the grasp of a person having ordinary skill in the art (a PHOSITA) is the concept of a high resolution timing element (in other words, a high resolution timer), whereby a system can control timing operations with increased precision.
A PHOSITA, therefore, would be motivated to combine Cunningham’s ‘high resolution timer’ (Cunningham: [0005]) with Lim’s system in order to have more control over the timing of events since the high resolution timer can start, stop, and restart processes within smaller intervals of time.
“Accordingly”, the Applicants argue on pp. 9-10, “Lim and Cunningham, individually or in combination, do not teach or suggest ‘a high resolution timer operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed’ … Therefore, independent claims 1, 9, 17, and 24 are allowable”.
In response, the examiner disagrees since Applicants have not argued persuasively with respect to the rejection of independent claim 1 under U.S.C. 103 over Lim, in view of Cunningham.
Therefore, the rejections of independent claims 1, 9, 17 and 24 under U.S.C. 103 over Lim, in view of Cunningham are maintained.
Regarding claims 2-8, 10-16 and 18-23, Applicants argue, “[c]laims 2-8, 10-16, and 18-23 depend on claims 1, 9, 17. Therefore, claims 2-8, 10-16, and 18-23 are allowable. Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn”.
In reply, the examiner disagrees. The Applicants have not argued persuasively with respect to the rejection of independent claims 1, 9 and 17 under U.S.C. 103 over Lim, in view of Cunningham, and have not presented arguments specific to the limitations of dependent claims 2-8, 10-16, and 18-23.
Thus, the examiner is not persuaded by the Applicants’ argument, and the rejection of dependent claims 2-8, 10-16 and 18-23 under U.S.C. 103 over the prior art of record is maintained.
Conclusion
	Applicant's response resulted in the examiner maintaining the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611